I concur with Mr. Justice McDONALD. The demise of the applicable provisions of the law of 1921 was fixed by legislative and executive action, effective by constitutional mandate, August 30, 1923. The law imperatively demands equality among all under it in imposing a privilege tax, and such equality can only be accorded by considering the period from July 1st to August 30th as providing data for imposing taxes due and enforceable August 31, 1923. A State privilege tax necessarily rests upon statute and any such statute must run the course set for the tax exacted for the privilege. The law of 1923 runs such course.
This holding does not render the law of 1923 retrospective. It is true that a legislative act speaks only from the date it becomes effective, but it is equally true that the legislature may make antecedent facts the basis for present liability to pay a privilege tax. Reports filed and taxes tendered under the law of 1921 vested no right of privilege under the law of 1923. The law of 1921 could not operate proprio vigore after it was moribund.
If payment under the law of 1921 be held to carry the privilege, then operation of the law of 1923 is postponed for a year. No such intent is expressed in the law of 1923, and no such result is permissible.
STEERE and FELLOWS, JJ., concurred with WIEST, J.